Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                                            Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but are moot because of the new ground of rejection.  Applicant argues that cited reference failed to disclose  wherein the edit screen corresponds to a graphic tool comprising a first region configuring the user screen of the external apparatus and displaying a plurality of containers of which size or position can be adjusted ; and a second region providing a service list comprising a plurality of items selectable to be arranged in a plurality of containers. Claims 1-7 were cancelled.

However, Kim et al show in fig.17 to fig.19; fig.21 to fig.22 a system being able to split the screen by displaying video content in one section or region and the other section or region contains a plurality of graphical interface as windows or templates  for receiving inputs from the users for accessing video contents and those templates have different size and they can be moved or adjusted according the inputs of the users. And users have the options to drag and move data on the screen. Also, users can use a mobile device to change the setting of the television as disclosed in para.0210-0211; 0213; -0214; 0087; 0114. This action is made final.

                                                       Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12; 14-15 is/are rejected under 35 U.S.C. 103 as being patentable over Kim(US.Pub.No.20140310742) in view of Greene(US.Pub.No.20170208357).

Regarding claim 8, Kim al disclose a terminal apparatus comprising: a user input portion(see fig. and fig.4, element 180; 0092; 0122);

a display(see fig.1 and fig.4; a first display 150 for displaying the processed signal, and a user interface (UI) generator 180, 0068);

a communicator configured to communicate with an outside(see fig.1 and fig.4; first signal processor 140 may process video and audio signals to be displayed on the display 150, 0086); and

a processor configured to: based on the user input to enter a user screen edit mode for edit a user screen of an external display apparatus which is associated with a user being received through the user input portion, transmit information indicating entrance to the screen edit mode and user information of the user to the server through the communicator(with Kim, the system is able to  provide options to users to modify or edit settings of the devices  of the users based on the user inputs and the modified setting information is transmitted to the server via the communicator; 0010; 0128;0130).

receive edit screen information generated based on the  user information of the user and used for setting the  user screen of the external display apparatus from the server through the communicator; control the display to display an edit screen based on the received edit screen information, and control the communicator to transmit  information  to update the user screen according to the user input received through the user input portion with regard to the edit screen to the server, (see fig.1 and fig.4; 0071;0127; 0129; 0136);

wherein the user information comprises at least one of user identification information, location information, service information used by the user, or preferred content information(display apparatus may further include a display configured to display a screen for login with a user account to access the external device having the setting profile data,0024;0091;0118; 0236-0237);

wherein the edit screen corresponds to a graphic tool comprising a first region configuring the user screen of the external apparatus and displaying a plurality of containers of which size or position can be adjusted ; and a second region providing a service list comprising a plurality of items selectable to be arranged in a plurality of containers(with Kim, the system is able to display multiple regions on the screen where multiple selectable windows are displayed in one side and the video of specific channel is displayed in the other side as shown in fig.17  and fig.18; ; 0210-0211; the data may be read, recorded, modified, deleted, updated, 0084;0214; scaling for adjusting the image data to have a preset resolution,0087;0114);

wherein, based on the user input selecting an item from the service list and moving the selected item to one of the plurality of containers being received, the processor is configured to transmit the user input information to the server through the communicator so that the server updates the user screen based on the user input information and the updated user screen is provided from the server to the external display apparatus to be displayed on the external display apparatus(with Kim, the system is capable of updating setting of the devices based on the users inputs; 0080;0233;0215).

But did not explicitly disclose wherein the  plurality of item of the service list comprises at least of a preferred channel guide, a social network(SSN) item or a subscription service item generated based on the user information.

However, Greene et al disclose  wherein the  plurality of item of the service list comprises at least of a preferred channel guide, a social network(SSN) item or a subscription service item generated based on the user information(see fig.1 and fig.4; automatic selection is made, at least in part, based on the user specified genre associated with the selected user-defined mosaic video presentation format. For example, a user's list of favorites or preferences for watching football games (the associated genre) may be used to select channels for a particular predefined mosaic video presentation format,0020-0021; the mosaic video format configuration system 100 is configured to automatically identify currently broadcasting media content events that have program descriptions, titles, or the like, that correspond to the information of the genre descriptor 214 and/or the video mosaic name 212,0069-0070;0065;0037; 0058;0038).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Greene to modify Kim by providing mosaic templates or channels with program description for the purpose of allowing users to select video contents accordingly.

Regarding claim 9, Kim et al did not explicitly disclose  wherein the container is subjected to be added or deleted in the first region.

However, Greene et al disclose  wherein the container is subjected to be added or deleted in the first region(0110;0086-0087;0070).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Greene to modify Kim by providing  option to delete or add mosaic templates  for the purpose of allowing users to modify data accordingly.

 Regarding claim 10, Kim et al did not explicitly disclose wherein the second region  further provides  a template list comprising a plurality of items selectable to be arranged in the plurality of containers, the plurality of items of the template list corresponding to basic templates provided by at least one service provider.

However, Greene et al disclose  wherein the second region  further provides  a template list comprising a plurality of items selectable to be arranged in the plurality of containers, the plurality of items of the template list corresponding to basic templates provided by at least one service provider(see fig.1 to fig.4; 0030; 0037-0038;0085).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Greene to modify Kim by providing mosaic templates or channels with program description for the purpose of allowing users to select video contents accordingly.

Regarding claim 11, Kim et al did not explicitly disclose wherein the updated  user screen is processed  based on the  size and resolution of the display  by the server.

However, Greene et al disclose  wherein the updated  user screen is processed  based on the  size and resolution of the display  by the server(based on pixels, percentage of the display area of the display 104,0047).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Greene to modify Kim by providing pixel or resolution data and data related to the display area of the screen  for the purpose of modify or update screen  accordingly.

Regarding claim 12,  Kim al disclose   wherein the updated user screen is provided from the server to the external display apparatus in response to  an  event comprising  at least one of a power-on command, home-button control during an operating state, or a user’s trigger voice utterance occurred in the display apparatus(server 300 may include a third communicator 310 which transmits and receives data to and from the smart TV 100 and the mobile device 200, a third controller 320 which generates setting profile data based on setting item data of the smart TV 100 input by a user and received through the third communicator 310,0136; a power control command,0021;0035).

Regarding claim 14, it is rejected using the same ground of rejection as claim 8.
Regarding claim 15, it is rejected using the same ground of rejection as claim 10.

                                                               Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425